ANDREWS, Judge (concurring in part and dissenting in part). I agree with the majority that the trial court exceeded its jurisdiction in ordering Mr. Rael to pay over any amount of money where he had not been brought within the jurisdiction of the court. However, I would confine the action of this Court to a reversal of the order as it affects Mr. Rael. No other dispute is properly before this Court, and it is not the province of this Court to instruct the trial court in the particulars of the resolution of collateral matters.